                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:16-CR-154
                                            :
             v.                             :   (Chief Judge Conner)
                                            :
ROBERT DUANE HUNTER (4)                     :
                                            :
                    Defendant               :

                                       ORDER

      AND NOW, this 26th day of February, 2019, upon consideration of the

request (Doc. 358) filed pro se by defendant Robert Duane Hunter (“Hunter”), in

which Hunter requests that the court provide him with a copy of his sentencing

transcript free of charge, ostensibly to assist in the preparation of an anticipated

motion to vacate, set aside, or correct sentence under 28 U.S.C. § 2255, (see id.), and

the court observing that, pursuant to 28 U.S.C. § 753(f), a court may require the

government to bear the cost of furnishing transcripts to persons proceeding in

forma pauperis in habeas corpus proceedings, and that Hunter has been granted

leave to proceed in forma pauperis, (Doc. 355), but the court further observing that

this statutory provision generally applies only after a habeas proceeding has been

instituted, 1 and that, for petitions brought under 28 U.S.C. § 2255, transcripts may

be furnished only after the judge certifies that the petition “is not frivolous and that



      1
        See United States v. Strausbaugh, No. 1:11-CR-96, 2015 WL 5089574, at *2
(M.D. Pa. Aug. 27, 2015) (Caldwell, J.) (collecting cases); United States v. Smith, No.
04-309, 2010 WL 11534344, at *1-2 (W.D. Pa. Aug. 2, 2010) (same); see also United
States v. Cook, 362 F. App’x 238, 238-39 (3d Cir. 2010) (nonprecedential); United
States v. Francisco, 342 F. App’x 828, 829 (3d Cir. 2009) (nonprecedential); United
States v. Raghunathan, 288 F. App’x 2, 3-4 (3d Cir. 2008) (nonprecedential).
the transcript is needed to decide the issue presented by the suit or appeal,” 28

U.S.C. § 753(f), and it appearing that Hunter has not yet filed a Section 2255 motion,

and that the court consequently cannot determine whether the issues that Hunter

intends to raise are frivolous or whether the transcript is necessary to decide those

issues, it is hereby ORDERED that Hunter’s request (Doc. 358) is DENIED without

prejudice to the refiling thereof after Hunter files a Section 2255 motion.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
